Citation Nr: 1430161	
Decision Date: 07/03/14    Archive Date: 07/10/14

DOCKET NO.  12-02 196	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for the cause of the Veteran's death.

2.  Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Kathleen M. McCoy, Agent


ATTORNEY FOR THE BOARD

J. Turner, Associate Counsel

INTRODUCTION

The Veteran served on active duty from August 1987 to August 1991.  He died on October [redacted], 2006.  The appellant is the Veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision of the RO in Pittsburgh, Pennsylvania, which denied service connection for the cause of the Veteran's death.  The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Veterans Benefits Management System" and on the "Virtual VA" system to ensure a total review of the evidence.

The issue of entitlement to service connection for the cause of the Veteran's death is addressed in the REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A March 2008 rating decision denied the appellant's claim of entitlement to service connection for the cause of the Veteran's death; the appellant took no further action on the appeal, and the decision became final.

2.  The evidence received since the March 2008 rating decision is new and relates to an unestablished fact necessary to substantiate the claim of service connection for the cause of the Veteran's death.





CONCLUSIONS OF LAW

1.  The March 2008 rating decision, denying the claim of service connection for the cause of the Veteran's death, is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2013).

2.  New and material evidence has been submitted to reopen the claim of service connection for the cause of the Veteran's death.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As to the claim of whether new or material evidence has been received sufficient to reopen a claim of entitlement to service connection for the cause of the Veteran's death, that claim has been granted, as discussed below.  As such, the Board finds that any error related to the duties to notify or assist on that claim is moot.  See 38 U.S.C. §§ 5103, 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013); Mlechick v. Mansfield, 503 F.3d 1340 (Fed. Cir. 2007).

II.  New and Material Evidence

The RO denied service connection for the cause of the Veteran's death in a March 2008 rating decision, finding that there was no evidence showing: (1) that the Veteran was intoxicated at the time of his death, and (2) that this intoxication was related to his service-connected PTSD.  Notice of this decision was sent in April 2008.  The appellant did not initiate an appeal of the March 2008 decision, and it became final.  38 U.S.C.A. § 7105.

Under 38 U.S.C.A. § 5108, VA may reopen a previously and finally disallowed claim when "new and material" evidence is presented or secured with respect to that claim.  

38 C.F.R. § 3.156(a) defines "new and material evidence"; "new evidence" is evidence not previously submitted to agency decision makers, while "material evidence" means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  The new and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.

The Board, in the first instance, must rule on the matter of reopening this claim.  The Board has a jurisdictional responsibility to consider whether it is proper for a claim to be reopened.  Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).  

When determining whether the claim should be reopened, the credibility of the newly submitted evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

Under the laws administered by VA, when a veteran dies of a service-connected disability, the veteran's surviving spouse is eligible for dependency and indemnity compensation.  38 U.S.C.A. § 1310; 38 C.F.R. §§ 3.5(a), 3.312.  The death of a veteran will be considered as having been due to a service-connected disability where the evidence establishes that such disability was either the principal or contributory cause of death.  38 C.F.R. § 3.312.  In order to establish service connection for the cause of the veteran's death, the evidence must show that a disability incurred in or aggravated by service caused or contributed substantially or materially to the veteran's death. Id.  

The pertinent evidence submitted since the March 2008 rating decision includes a copy of the Police Report (received by VA in April 2009), documenting the Veteran's fatal motorcycle accident.  The report contains a narrative indicating that there were bottles of alcohol shattered along the roadway at the scene of the accident, as well as a bottle lodged in the Veteran's mouth.  The report further indicates that witnesses at the scene of the accident reported an odor of alcohol emanating from the Veteran's person.  The submitted evidence also includes medical text information from VA National Center for PTSD indicating an association between PTSD and alcohol abuse.  See Appellant's Brief, dated February 2013 (Exhibit D1).  Presuming its credibility, and when viewed in the aggregate, this evidence is both new and addresses the grounds of the prior final denial.

Accordingly, the Board determines that the evidence received since the March 2008 rating decision is new and material as contemplated by 38 C.F.R. § 3.156(a) and provides a basis to reopen the appellant's claim of service connection for the cause of the Veteran's death.  38 U.S.C.A. § 5108.


ORDER

Reopening of a claim for service connection the cause of the Veteran's death is granted; the appeal is granted to this extent only.


REMAND

The Board must remand the claim for service connection for the cause of the Veteran's death in order to obtain outstanding medical treatment records and for a VA medical opinion.

The medical records submitted by the appellant show that on September 22, 2006, the Veteran was admitted to Olean General Hospital for treatment after his motorcycle crash, and subsequently received treatment at the Erie County Medical Center until his death on October [redacted], 2006.  However, the records submitted are incomplete.  The AMC should request copies of all outstanding treatment records for the period of September to October 2006 from both Olean General Hospital and Erie County Medical Center.

Furthermore, the AMC should obtain the Veteran's autopsy report.  The Veteran's Death Certificate indicates in box 29A that an autopsy was performed, but the associated report is not of record.  On remand, the AMC should obtain the autopsy report. 

Additionally, the Board must remand for a VA opinion to determine whether the Veteran's alcohol abuse was related to his service-connected PTSD, and, if so, whether the Veteran's consumption of alcohol resulted in his death.

The Veteran's VAMC treatment records during his life show numerous references to alcohol abuse and consumption.  The March 2000 Richmond VAMC records show the Veteran reported drinking alcohol on and off as self-medication.  The September 2005 Olean Outpatient Clinic records reflect the Veteran would get "drunk" when upset.  The February 2006 Albany VAMC records show the Veteran reported drinking 3 to 4 drinks per week, but later revised that estimate to 1 drink per night; the April 2006 records note a history of alcohol abuse, and show the Veteran was on medication for heavy alcohol intake.  At a July 2006 VA examination, the Veteran reported that he was arrested for public intoxication and reported that he drank alcohol 5 times per week, and on those occasions would have 2 to 3 drinks.

The appellant has not been provided a VA medical opinion to determine the etiology of the Veteran's alcohol abuse and consumption, and there is no medical evidence directly on point relating the Veteran's service-connected PTSD to his alcohol abuse and consumption, or to his cause of death.  The Board is of the opinion that a medical opinion is warranted pursuant to the VA's duty to assist.  See 38 C.F.R. § 3.159 (c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request copies of any outstanding private treatment records for the period of September to October 2006 at Olean General Hospital and Erie County Medical Center.  All records received must be associated with the claims file.  All efforts to obtain VA records should be fully documented, and the VA facility must provide a negative response if records are not available.

2.  Obtain, with assistance from the appellant as needed, the Veteran's autopsy report (See Box 29A of the Veteran's Death Certificate).

3.  Then, obtain a medical opinion from an appropriate VA examiner to address the following questions:

a)  Is it at least as likely as not (50 percent or greater probability) that the Veteran's PTSD was a principal or substantially contributory cause of his death?

b)  Is it at least as likely as not (50 percent or greater probability) that the Veteran's alcohol abuse (and consumption) was a principal or substantially contributory cause of his death?  If so, is it at least as likely as not (50 percent or greater probability) that the Veteran's alcohol abuse (and consumption) is a result of his PTSD; OR, is it at least as likely as not (50 percent or greater probability) that the Veteran's alcohol abuse (and consumption) was aggravated (i.e., permanently worsened beyond its normal progression) by his PTSD?

The claims files must be reviewed and such noted in the medical opinion report.  A complete explanation must be given for all opinion and conclusions expressed.

4.  Then, the AOJ should adjudicate, on the merits, the issue of entitlement to service connection for the cause of the Veteran's death, for purposes of receiving Dependency and Indemnity Compensation (DIC).  If the determination remains adverse the appellant, the appellant and her representative should be furnished a Supplemental Statement of the Case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court   of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


